      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 BENJAMIN DAVID TEMPLE, and                     )
 WATCH OVERKILL, LLC,                           )
                                                )
       Plaintiffs,                              )
                                                )
 v.                                             )    Case No. _____________________
                                                )
 PEJMAN GHADIMI, and                            )
 SECRETCONSULTING, LLC d/b/a                    )
 WATCH TRADING ACADEMY,                         )
                                                )
       Defendants.                              )

                                         COMPLAINT

       COME NOW Plaintiffs Benjamin David Temple and Watch Overkill, LLC, and for their

Complaint against Defendants Pejman Ghadimipour a/k/a Pejman Ghadimi (hereafter, “Ghadimi”)

and Secret Consulting, LLC d/b/a/ Watch Trading Academy (“WTA”), state and allege as follows:

                                 NATURE OF THE ACTION

       1.      This action is brought by Plaintiff Benjamin David Temple and his company,

Plaintiff Watch Overkill, LLC, regarding the Watch Trading Academy (“WTA”) that is run by

Defendant Pejman “PJ” Ghadimi and his company, Defendant Secret Consulting, LLC, and its

shady business practices. In inducing potential “students” to sign up for the WTA, Defendants rely

on provable misinformation, deceptive acts and practices, and intimidation.

       2.      When Plaintiff Temple investigated Ghadimi, Ghadimi’s partner Luis Miranda, and

the WTA, and began to report his findings, Ghadimi authored a defamatory Facebook post which

he shared with the 3,000+ member Watch Trading Academy Insider Members Facebook group.

Within minutes of that post, it was shared across other watch selling groups within the industry.

After Ghadimi’s post, Plaintiffs were essentially put out of business.



                                                 1
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 2 of 19




       3.      Plaintiffs bring this action for defamation, fraud, tortious interference, and

violations of the Kansas Consumer Protection Act (“KCPA”), seeking compensatory damages,

statutory damages, punitive damages, attorneys’ fees and costs, pre- and post-judgment interest,

and any other relief the Court may deem appropriate.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this case under 28 U.S.C. § 1332, since Plaintiffs

are residents of Kansas and Defendants are residents of Florida. The amount in controversy

exceeds $75,000.

       5.      Venue is proper in this District because Defendants are subject to personal

jurisdiction here. Specifically, Defendants targeted clients, including Plaintiffs, in this district,

Defendants’ false and misleading statements about Plaintiffs have caused injury in this District,

and Defendants knew Plaintiffs were located in Kansas and thus knew that their false and

misleading statements would cause damage to Plaintiffs in this District.

                                            PARTIES

       6.      Plaintiff Benjamin David Temple is a citizen of Kansas.

       7.      Plaintiff Watch Overkill, LLC is a limited liability corporation organized under

the laws of Kansas. Temple formed Watch Overkill, LLC for the purpose of buying and selling

watches.

       8.      Defendant Pejman Ghadimi is a resident of the state of Florida. He can be served

at 1201 Georgia Street, Unit B, Delray Beach, FL 33444.

       9.      Defendant Secret Consulting Florida, LLC d/b/a Watch Training Academy

(“WTA”) is a Florida limited liability corporation organized under the laws of Florida. It can be



                                                 2
       Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 3 of 19




served at 1201 Georgia Street, Unit B, Delray Beach, FL 33444.

        10.      At all times relevant to this action, Pejman Ghadimi was acting on behalf of, for

the benefit of, and in concert with WTA, which authorized, approved of, and ratified his conduct.

                                   FACTUAL BACKGROUND

        11.      Around 2017, Plaintiff Temple began looking for a supplemental income and

signed up to take a course that taught how to buy and sell luxury watches. This course was run by

Ghadimi and WTA.

        12.      In inducing customers to take his class, including Plaintiff, Ghadimi made

numerous provable misrepresentations and falsehoods, inflating his own self-worth, as well as

the potential profits that could be made from his program.

        13.      Ghadimi claims a self-worth of approximately $40 million and makes claims of

owning tens of millions of dollars’ worth of cars and watches.

        14.      Ghadimi claimed that he made profits from buying and selling watches of

approximately $1,000,000. In 2020 alone, Ghadimi claimed $912,114.00 in profit. Upon

information and belief, these numbers have been significantly inflated by Ghadimi.

        15.      Ghadimi also claimed that his “prize student,” Luis Miranda, had similarly made

profits of more than $1,000,000.00. In fact, Miranda’s purported success was a major selling point

for the class.

        16.      Ghadimi stated that he had personally audited Miranda’s books for verification.

        17.      Ghadimi’s website states that “[o]ver the last 20 years, Pejman has built a multitude

of businesses ranging from a one-of-a-kind investment firm that focuses on an alternative asset

management known as 1 OFF Investments to a series of online education businesses including

Secret Entourage, Exotic Car Hacks and Watch Trading Academy. These platforms have forced



                                                   3
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 4 of 19




people to rethink their understanding of business, luxury assets and money management. Since

their birth, Pejman’s companies have grossed well over $420,000,000.00 in combined revenue.”

(emphasis in original). Upon information and belief, that number was significantly inflated by

Ghadimi.

       18.     Plaintiff Temple enrolled in the Watch Trading Academy and paid for several

courses as he worked his way up to what Defendants referred to as the “final destination.”

Enrollment in the final course cost approximately $5,000.00. As to the price of the course, Ghadimi

stated, “I had told Luis that I wasn’t sure if I was comfortable charging that much for a course,

regardless that it was 16 hours of content and filled with very specific Rolex based strategies.

He assured me that once students learn this content they would make more than that in just

two flips and in some cases even in just 1 flip.” (emphasis in original).

       19.     Ghadimi promised that the enrollment in the course would be limited to 10 people.

This purported exclusivity was one of the main draws of the WTA program, as Ghadimi explained

that a saturated market would diminish the effectiveness of his sales techniques.

       20.     However, as Plaintiff Temple began reaching out to other members of the WTA

program, he discovered that enrollment was not limited to 10 people, and that the class size was

significantly larger than it was advertised to be.

       21.     Temple discovered that in fact 43 people were enrolled in the WTA program.

       22.     After some time with the program, Plaintiff Temple began turning a modest profit,

although nowhere near the profit that Defendants promised.

       23.     However, after working with Miranda, Temple discovered that Miranda’s claims

of making more than one million dollars from selling watches was false. Essentially, Miranda was

participating in a Ponzi scheme.



                                                     4
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 5 of 19




       24.     Temple and his partner Ezequiel “Niko” Rubio bought eight watches from Miranda

for $104,000.00. However, Temple and Rubio only received one of the watches, and when Temple

asked about the other seven watches, Miranda claimed the money was “gone.” Upon information

and belief, Defendants and Miranda kept this money.

       25.     Miranda received many of his watches that he “flipped” from Laspis Lazuli LLC,

d/b/a Alku Modern Jewelers (“ALKU”), which was owned by Santiago Ramirez Mora and

Juan Carlos Javadi and managed by Mora.

       26.     Miranda paid Mora approximately $8.8 million for 855 watches, and approximately

354 watches were not delivered by Mora. Upon information and belief, Mora has since been

indicted for wire fraud and identity theft.

       27.     When Temple and Rubio began looking into Miranda, they discovered that Miranda

had not made even close to $1,000,000, even though Defendants vouched for Miranda and

indicated that they had audited his books several times.

       28.     Rubio is a CPA and former fraud auditor at Ernst and Young. He received a copy

of Miranda’s books and instantly was able to identify that they were mostly fabricated and almost

certainly had never been audited by anyone. Miranda was recognizing revenue when he was paid,

rather than when goods were delivered to the customer, and Rubio was able to recognize this

fraudulent practice within a short time auditing Miranda’s books.

       29.     When Plaintiff Temple confronted Defendants about Miranda’s fraudulent

behavior, Ghadimi assured Temple that Temple would be repaid half of the $5,000 course fee,

with the other half to be repaid within six months, but that Temple needed to be more careful about

who he did business with. Ghadimi made this statement despite the fact that he promoted Miranda



                                                5
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 6 of 19




as his star pupil and as a trustworthy partner in the watch industry.

       30.     Despite Ghadimi’s assurances, Temple was never repaid the second $2,500.00 for

the course.

       31.     Temple began investigating Ghadimi more closely and discovered that Ghadimi

lied about his success and inflated his and Miranda’s net worth in order to sell more classes.

       32.     Ghadimi actively worked to conceal his misrepresentations in order to keep the

course profitable.

       33.     After Mora’s indictment, on or about September 13, 2020, Temple informed several

members of the industry about his investigation into Miranda and Ghadimi, which included

Miranda’s indictment.

       34.     Before Plaintiff Temple could go public with his investigation and findings, also

on September 13, 2020, Ghadimi made a post to the Watch Trading Academy Insider Members.

The post stated as follows:

       The Untold Story of the $4M loss from our Student Luis Miranda, and why there is an
       active federal investigation and multiple state investigations into many of our past
       members.

       VERY IMPORTANT POST, PLEASE READ CAREFULLY.

       If you are a veteran of WTA, you probably heard about Luis, the guy who made over $1M
       in profits trading watches. He came from audio to watches and after just 3 years doing it,
       started killing it by capitalizing on the rolex AD market. After breaking 250K in profits
       (we actually verified this with bank statements that matched claims), we asked Luis to
       create a course. This was what once the Rolex Course [sic].

       It was packed with great information on how to successfully get Ads to get you the rarest
       and best rolexes. Many of our members used the course to build great relationships and
       make a lot of money attaining hard to get models. Some of our members however were
       busy and decided to pay Luis himself money to find them watches (I myself paid him ahead
       to source me watches)

       The deal was if you had the money to send him and wait a set amount of time, he would
       guarantee certain models at MSRP. This is what you call a cash float. Its common in the

                                                  6
Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 7 of 19




watch business but not very popular because markets change all the time. While people
decided to do business with Luis instead of following the instructions and building their
own relationships with Ads 7espite [sic] we always telling all of them to do the work as
you cannot always buy fish from a fisherman. Many did so and did well, and others decided
to do business direct with him instead of applying the info. In both cases members made
great money until….

About a year about when Luis Walked into my office after a long flight from TX to tell me
that he had taken $4M in orders from clients of his, and the person that sourced watches
for him had stolen the money. I asked him why he was telling me and it was because he
knew that about 20% of that were members of our group, mainly 7 of them.

I asked him if he had told our members and he said NO.

So here is how everything changed after that day.

4. We immediately seized [sic] selling Luis’ course, while the info was good, the teacher
   couldn’t be trusted.

2. We forced Luis to contact all people involved and come clean about the loss they didn’t
know they had incurred.

3. We encouraged all members to file suit against the company they had paid and hand’t
received watches from.

4. I personally reached out to all impacted to ensure he had done so.

I have always warned you guys to ensure you do your research. I myself had given Luis
about $30,000 like many other members for watches. He had been delivering for over 7
months without any issues to myself and many members who had all made money but
before I placed a larger order, I asked questions to understand the process and then I
discovered a flaw. He was under capitalized and was also over dependent, two things that
scared me from placing a second order. Many who placed multiple orders probably never
even checked this as they were making money already.

Fast forward 6 months later, a FBI investigation is filled [sic] in the matter based on the
amount of the loss.

Meanwhile, many of those impacted were hurt, disappointed and of course had lost
money, one of which was our own Benjamin Temple (you know that broke kid that
pretended to be making moves, but was really just a guy who didn’t have $10 to his
name and borrowed money to trade watches) Ben temple decided to become an
opportunist because he had lost a ton of money because he had borrowed and
committed to others that he could do what Luis was doing, when in reality he was just
collecting money and giving it to Luis to buy for him. While he found out that Luis
had lost the money, he wen out of his way to pretend that he didn’t know yet and

                                         7
Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 8 of 19




instead starting collecting more money from new members who trusted him
pretending he would deliver only to make sure he would recover his own money. In
other words he defrauded our members. We found out after he reached out for a
refund because he was blocked from the groups and we received a phone call from
another member who asked “what happened to him, explaining the timeline of her
losses,” and therefore banned him from all the groups with no further refunds.

Where does it all stand?

Since the investigation into this matter, I have co operated [sic] multiple times into
the two pending investigations that are currently open into the matter. The first being
the larger case described above, and the second being the individual ones brought
from members against other members like Ben Temple. On both counts, we have co
operated [sic] with the Feds to help them make sense of this and what is actually happening.
I cannot share further details as I have been ordered in writing to not discuss the logistics
until the cases are closed.

If you are choosing to engage in a conversation about this matter outside of the
authorities that are involved, I urge you to be careful in doing so, as many of those
older members who have been kicked out or banned for fraud are under investigation
now including Ben. If you have been the victim of any of those people I mentioned above,
regardless that it was intentional on their part or not, I have advised you to already file suit
with the correct law offices so you may make your case and loss heard in case there is
recovered money in the case.

In our community, being associated means to expose others to risk. So I would urge any of
you who have any connection or are in direct communication with any of the said party to
thread [sic] carefully as you are not only muddling in an open investigation but are also
associating with individuals being openly investigated for FRAUD.

We take things like this seriously and since the birth of WTA have always warned all
members (read the rules) on doing business with other members, and have even gone as
far as getting involved in fixing issues that honestly we had no part in but in good faith
resolved. Some things we can help and some we cannot.

If you have questions, please reach out directly to myself with any concerns or questions.

PJ

PS: If you wonder why Ben Temple is pissed today going around sounding like he is
the victim of something in his little $2 Chat groups, its because he messaged me asking
for a refund when he already received a 50% refund (we cant control what we paid
Luis (50%) to create the course itself) because he is dead broke and was told to go
fuck himself because he defrauded members (and the idiot doesn’t know he is ALSO
under investigation) well he knows now.



                                           8
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 9 of 19




(emphases added).

       35.      The entire post was provably false and defamatory. Most notably, Plaintiff Temple

never defrauded any members of the industry, he never collected money from members for

watches he knew would not be delivered, he is not under investigation for anything, and he is not

“dead broke.”

       36.      This post received approximately 100 comments, many of which thanked Ghadimi

for his honesty and indicated they would no longer work with Temple.

       37.      Within minutes of the post, one of Temple’s partners texted him that he no longer

would do business with him.

       38.      Plaintiffs’ reputation was severely and irreparably damaged by Ghadimi’s

Facebook post.

       39.      Upon information and belief, Ghadimi made this post in an attempt to discredit

Plaintiffs prior to Plaintiffs going more public with their investigation and findings into Ghadimi

and Miranda.

       40.      Contrary to Ghadimi’s assertion that Plaintiffs were committing fraud and

collecting money for watches he knew would never be delivered, Plaintiff used Faizan Syed

Ahmed, both a CPA and an attorney, to validate every transaction and prepare Plaintiffs’

accounting and taxes.

       41.      Plaintiffs did approximately $500,000 in sales in 2019, and Plaintiff Temple began

to sell watches as a full-time job. After Ghadimi’s post, Plaintiffs sales substantially decreased to

approximately $5,000.

       42.      Plaintiffs were unable to source from many of their former suppliers, who did not

want to work with Plaintiffs because of the content of Ghadimi’s post.



                                                 9
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 10 of 19




       43.        Plaintiff Temple was refunded for half of the $5,000 course, but Ghadimi claimed

the other half was being held by Miranda. Ghadimi told Temple that, if Miranda did not refund

Temple within six months, Ghadimi would provide the refund. Temple was never refunded that

second half, and in fact, Ghadimi said “fuck u” to Temple when he asked about the refund, and

Ghadimi kept all the money.

                                                 CLAIMS

                                           COUNT I- FRAUD

       44.        Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this cause

of action.

       45.        Defendants made numerous false statements concerning existing and material facts,

including that:

             a. Ghadimi has a self-worth of approximately $40 million, when in fact his self-worth

                  is significantly less.

             b. Ghadimi made almost $1,000,000.00 a year in profit selling watches.

             c. Ghadimi’s prize student, Luis Miranda, made profits of more than $1,000,000.00 a

                  year selling watches.

             d. Ghadimi’s companies have grossed well over $420,000,000.00 in combined

                  revenue.

             e. Ghadimi personally audited Miranda’s books for verification.

             f. Enrollment in the Watch Trading Academy would be limited to 10 people and

                  exclusivity was one of the main benefits of the program.

       46.        Ghadami made these statements to induce students, like Plaintiffs, to enroll in his

Watch Trading Academy classes and spend money on enrollment fees.



                                                     10
     Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 11 of 19




       47.        Ghadimi made these statements on the behalf of, and for the benefit of, Watch

Trading Academy, which authorized all the statements made by Ghadimi. At all times, Ghadimi

was acting as an agent for Watch Trading Academy.

       48.        Ghadimi worked to conceal the truth of his fraudulent statements in order to get

students to enroll in the Watch Trading Academy and in order to keep them enrolled in the Watch

Trading Academy.

       49.        These statements were specifically made to Plaintiffs in 2017, which induced them

to enroll in the Watch Trading Academy.

       50.        These statements continue to be made today to induce other people to enroll in the

Watch Trading Academy, and these statements led Plaintiffs to remain in the Watch Trading

Academy until approximately September 2020, as Defendants’ concealment prevented Plaintiffs

from learning the falsity of Defendants’ statements.

       51.        Defendants made these statements on their website and over text message and

Facebook messages to prospective students, including Plaintiffs.

       52.        Defendants knew these statements were false at the time they were made, or

recklessly made these states without any concern as to their validity.

       53.        Plaintiffs relied on Defendants’ fraudulent statements in paying $5,000.00 and

enrolling, and remaining, in the Watch Trading Academy.

       54.        Plaintiffs relied on Defendants’ fraudulent statements in investing their own money

into their product, pursuant to Defendants’ promise that enrollment in the course was exclusive

and beneficial.

       55.        Plaintiffs sustained damages resulting from Defendants’ fraudulent statement,

including but not limited to $5,000.00 spent on the enrollment fee, $104,000.00 in watches that



                                                  11
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 12 of 19




Plaintiffs never received, the time and money spent on pursuing a career in watch sales full time,

and the time and money spent investigating and disproving Defendants’ claims.

       56.     In making these fraudulent statements, Defendants acted willfully and wantonly

and in a manner warranting punitive damages to punish their conduct and to deter similar future

conduct by Defendants and/or others.

       WHEREFORE, Plaintiffs pray for a judgment in their favor and against Defendants in such

an amount as is fair and reasonable, along with punitive damages in an amount to punish

Defendants and deter others from like conduct, pre- and post-judgment interest, an award of

reasonable attorneys’ fees, costs and expenses, injunctive relief as permitted by law and equity,

and any other relief the Court deems just and proper.

                                  COUNT II- DEFAMATION

       57.     Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this cause

of action.

       58.     On September 13, 2020, Ghadimi made a defamatory Facebook post to the Watch

Trading Academy Insider Members.

       59.     The post included numerous provable falsehoods, including that Plaintiffs

defrauded members of the industry, that Plaintiffs collected money from members for watches he

knew would not be delivered, that Plaintiffs were under investigation for fraud, and Plaintiffs were

dead broke.

       60.     Ghadami was acting as an agent for the Watch Trading Academy when he wrote

this defamatory comment, and the Watch Trading Academy authorized, approved of, benefitted

from, and ratified his post. Indeed, the post was made to the Watch Trading Academy Insider

Members. Many of the members of the Facebook group thanked Ghadimi for his “honesty.”



                                                  12
     Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 13 of 19




       61.     While also acting as an agent for the Watch Trading Academy, Ghadami benefitted

individually from his defamatory statements.

       62.     These defamatory statements were communicated to numerous third parties,

including every member of the Watch Trading Academy Group, which consisted of hundreds of

members of the watch trading industry. 100 of these members actually commented on the

Facebook post.

       63.     Plaintiffs’ reputation was severely and irreparably damaged by Ghadimi’s

Facebook post.

       64.     Immediately after the post was made, one of Plaintiffs’ partners texted him that he

no longer would do business with him.

       65.     Plaintiffs’ sales went from $500,000 in 2019 to approximately $5,000, due to

Defendants’ scurrilous attack on Plaintiffs’ reputation, which means everything in the watch

trading industry.

       66.     Plaintiffs have been unable to source from many of their former suppliers, who will

not work with Plaintiffs because of the content of Defendants’ post.

       67.     Upon information and belief, Defendants have made other defamatory comments

about Plaintiffs, but due to Plaintiffs’ removal from the industry and alienation from its members,

Plaintiffs do not know for sure the content of these comments.

       68.     Defendants’ acts were willful and intentional and/or in reckless disregard of the

rights of Plaintiffs and entitle Plaintiffs to punitive damages in an amount sufficient to deter

Defendants and others from like conduct in the future.

       WHEREFORE, Plaintiffs pray for a judgment in their favor and against Defendants in such

an amount as is fair and reasonable, along with punitive damages in an amount to punish



                                                13
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 14 of 19




Defendants and deter others from like conduct, pre- and post-judgment interest, an award of

reasonable attorneys’ fees, costs and expenses, injunctive relief as permitted by law and equity,

and any other relief the Court deems just and proper.

        COUNT III- TORTIOUS INTERFERENCE WITH EXISTING BUSINESS
                     RELATIONSHIPS OR EXPECTANCIES

       69.      Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this cause

of action.

       70.     Plaintiffs had business relationships and expectancies with a number of traders,

sellers, buyers, suppliers, and collectors.

       71.     Plaintiffs had long-lasting relationships with these traders, sellers, buyers,

suppliers, and collectors, and these relationships were expected to continue. These relationships

and expectancies came with the probability of future economic benefit to the Plaintiffs.

       72.     In fact, Plaintiffs made approximately $500,000 in 2019 due to these relationships

and expectancies.

       73.     Defendants were aware of and had knowledge of these business expectancies.

Many of these expectancies were facilitated by Defendants through their Watch Trading Academy

Program.

       74.     Ghadami was acting as an agent for the Watch Trading Academy when he

interfered with these relationships and expectancies, and the Watch Trading Academy authorized,

approved of, and benefitted from, and ratified his interference.

       75.     While also acting as an agent for the Watch Trading Academy, Ghadami benefitted

individually from his defamatory statements.

       76.     Except for Defendants’ conduct, Plaintiffs’ relationships with these traders, sellers,

buyers, suppliers, and collectors were reasonably certain to have continued and these expectancies

                                                  14
      Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 15 of 19




were reasonably certain to be realized.

       77.     Defendants’ misconduct was intentional and for the purpose of interfering with

Plaintiffs’ expectancies and damaging his ability to make a living in the watch trading industry.

       78.     Defendants were not justified in intentionally interfering with Plaintiffs’ business

relationships and expectancies.

       79.     Plaintiffs were severely damaged by Defendants’ actions. Plaintiffs’ sales went

from $500,000 in 2019 to approximately $5,000, due to Defendants’ interference in Plaintiffs’

business relationships and expectancies.

       80.     Defendants’ acts were willful and intentional and/or in reckless disregard of the

rights of Plaintiffs and entitle Plaintiffs to punitive damages in an amount sufficient to deter

Defendants and others from like conduct in the future.

       WHEREFORE, Plaintiffs pray for a judgment in their favor and against Defendants in such

an amount as is fair and reasonable, along with punitive damages in an amount to punish

Defendants and deter others from like conduct, pre- and post-judgment interest, an award of

reasonable attorneys’ fees, costs and expenses, injunctive relief as permitted by law and equity,

and any other relief the Court deems just and proper.

    COUNT IV- VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT

       81.     Plaintiffs restate and re-allege the above paragraphs as if fully set forth in this cause

of action.

       82.     The Kansas Consumer Protection Act (“KCPA”), K.S.A. § 50-623 et seq. prohibits

the use of deceptive and/or unconscionable acts and practices in connection with consumer

transactions in Kansas.

       83.     Plaintiff David Benjamin Temple is a “consumer” as defined by K.S.A. § 50-



                                                  15
     Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 16 of 19




624(b).

          84.      Defendants are “suppliers” as that term is defined by K.S.A. § 50-624(l).

          85.      Plaintiff Temple’s purchase of and enrollment in the Watch Trading Academy class

constitutes a “consumer transaction” as defined by K.S.A. § 50-624(c).

          86.      Plaintiff has been damaged and is “aggrieved” pursuant to the KCPA as a result of

Defendants’ conduct.

          87.      The KCPA is to be liberally construed to promote its policies of protecting

consumers from suppliers that commit deceptive acts and unconscionable acts and practices. See

K.S.A. § 50-623; Williamson v. Amrani, 283 Kan. 227, 234, 152 P.3d 60, 67 (2007).

          88.      Defendants’ violations of K.S.A. § 50-626, Deceptive Acts and Practices, include

but are not limited to, the following:

                a. Defendants made false and/or misleading representations of fact, knowingly or with

                   reason to know, in violation of K.S.A. § 50-626(a);

                b. Defendants willfully failed to state a material fact and/or willfully concealed,

                   suppressed, and/or omitted a material fact, in violation of K.S.A. § 50-626(b)(3).

                c. Defendants committed deceptive acts and/or practices in violation of K.S.A. § 50-

                   626 included, but not limited to, the following:

                       i. Falsely representing that the Watch Trading Academy had sponsorships,

                           approval, accessories, characteristics, and benefits that it did not have;

                       ii. Falsely representing that the Watch Trading Academy was of a particular

                           standard, quality, grade, style, or model, when the reality of the standard,

                           quality, grade, style or model of the Watch Trading Academy differed

                           materially from the representation.



                                                     16
     Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 17 of 19




                 iii. Falsely representing that Plaintiffs would receive a full refund of the money

                     spent on the Watch Trading Academy.

                 iv. Falsely representing that enrollment in the Watch Trading Academy was

                     limited to 10 people, when in fact, enrollment was not limited at all.

                  v. False representing that Defendants and Luis Miranda made millions of

                     dollars from trading watches and that prospective students could expect to

                     make similar money.

                 vi. Falsely representing that Defendants and Luis Miranda followed the

                     methods taught in the Watch Trading Academy in making profits from

                     watch trading.

                vii. Falsely representing that Defendants’ net worth was approximately $40

                     million dollars.

                viii. Falsely representing that Defendants audited the books of their star student

                     who claimed to make millions of dollars from trading watches.

                 ix. Engaging in a pattern of conduct that, when taken in its totality, was

                     deceptive.

       89.    Defendants’ violations of the KCPA were continuing, and Defendants utilized the

same deceptive methods in connection with all consumer transactions between them and

prospective students as they used between them and Plaintiff Temple.

       90.    Defendants concealed their violations of the KCPA by withholding that their acts

and practices were deceptive, relying on numerous misrepresentations to do so. It was only in

2020, after Plaintiff Temple began investigating Defendants, that it discovered Defendants’

concealment and misrepresentations.



                                               17
     Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 18 of 19




       91.     Plaintiff Temple is entitled to a declaratory judgment that these acts and practices

violate the KCPA pursuant to K.S.A. § 50-634(a)(1).

       92.     Plaintiff Temple is entitled to a restraining order against Defendants to prevent

them from continuing to violate the KCPA pursuant to K.S.A. § 50-634(a)(2).

       93.     Plaintiff Temple is entitled to recovery of his damages or a civil penalty as provided

in K.S.A. § 50-636(a), whichever is greater.

       94.     Plaintiff Temple is entitled to the recovery of his reasonable attorneys’ fees and

costs, pursuant to K.S.A. § 50-634(e).

       WHEREFORE, Plaintiffs pray for a judgment in their favor and against Defendants in such

an amount as is fair and reasonable, along with statutory damages pursuant to the KCPA, an order

enjoining Defendants’ unfair, unlawful, and/or deceptive practices, a declaratory judgment that

Defendants are engaging in unfair, unlawful, and/or deceptive practices, pre- and post-judgment

interest, an award of reasonable attorneys’ fees, costs, and expenses pursuant to K.S.A. § 50-

634(e), and any other just and proper relief available under the KCPA. See K.S.A § 50-623 et seq.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues so triable herein.

                              DESIGNATED PLACE OF TRIAL

       Plaintiff hereby designates Kansas City, Kansas as the place of trial in this matter.


       Dated: September 13, 2021               Respectfully submitted,

                                                  MCINNES LAW LLC
                                                  By: /s/ Jack D. McInnes__
                                                  Jack D. McInnes (KS #21898)
                                                  Benjamin D. Ashworth (KS #28083)
                                                  1900 West 75th Street, Suite 220
                                                  Prairie Village, Kansas 66208
                                                  Telephone: (913) 220-2488

                                                 18
Case 2:21-cv-02399-EFM-KGG Document 1 Filed 09/13/21 Page 19 of 19




                                 Facsimile: (913) 273-1671
                                 jack@mcinnes-law.com
                                 ben@mcinnes-law.com

                                 ATTORNEYS FOR PLAINTIFF




                                19
